ICJ_168_Jadhav_IND_PAK_2017-06-13_ORD_01_NA_00_FR.txt.                       COUR INTERNATIONALE DE JUSTICE


                          RECUEIL DES ARRÊTS,
                   AVIS CONSULTATIFS ET ORDONNANCES


                         AFFAIRE JADHAV
                           (INDE c. PAKISTAN)


                      ORDONNANCE DU 13 JUIN 2017




                             2017
                      INTERNATIONAL COURT OF JUSTICE


                        REPORTS OF JUDGMENTS,
                     ADVISORY OPINIONS AND ORDERS


                           JADHAV CASE
                           (INDIA v. PAKISTAN)


                         ORDER OF 13 JUNE 2017




1 CIJ1124.indb 1                                       27/03/18 16:26

                        Mode oﬃciel de citation :
                       Jadhav (Inde c. Pakistan),
          ordonnance du 13 juin 2017, C.I.J. Recueil 2017, p. 279




                             Oﬃcial citation :
                       Jadhav (India v. Pakistan),
            Order of 13 June 2017, I.C.J. Reports 2017, p. 279




                                             No de vente:
ISSN 0074-4441
ISBN 978-92-1-157322-0
                                             Sales number   1124

                                          13 JUIN 2017

                                         ORDONNANCE




                    AFFAIRE JADHAV
                   (INDE c. PAKISTAN)




                     JADHAV CASE
                   (INDIA v. PAKISTAN)




                                         13 JUNE 2017

                                           ORDER




1 CIJ1124.indb 3                                         27/03/18 16:26

               279




                              COUR INTERNATIONALE DE JUSTICE

                                              ANNÉE 2017
   2017
  13 juin
Rôle général                                    13 juin 2017
  no 168

                                      AFFAIRE JADHAV
                                         (INDE c. PAKISTAN)




                                            ORDONNANCE


                   Le président de la Cour internationale de Justice,
                  Vu l’article 48 du Statut de la Cour et les articles 44 et 45, paragraphe 1,
               de son Règlement,
                  Vu la requête enregistrée au Greﬀe de la Cour le 8 mai 2017, par
               laquelle la République de l’Inde a introduit une instance contre la Répu-
               blique islamique du Pakistan, au sujet de violations alléguées de la
               convention de Vienne sur les relations consulaires du 24 avril 1963 com-
               mises « dans le cadre de la détention et du procès d’un ressortissant indien,
               M. Kulbhushan Sudhir Jadhav », condamné à mort au Pakistan,
                  Vu la demande en indication de mesures conservatoires présentée par
               l’Inde le 8 mai 2017 et l’ordonnance par laquelle la Cour a indiqué des
               mesures conservatoires le 18 mai 2017 ;
                  Considérant que, au cours d’une réunion que le président de la Cour a
               tenue avec les agents des Parties le 8 juin 2017, en application de l’ar-
               ticle 31 du Règlement, l’agent de l’Inde a demandé que chacune des Par-
               ties se voie octroyer un délai de quatre mois pour la préparation de ses
               écritures ; et que l’agent du Pakistan a indiqué que des délais de deux mois
               seraient suﬃsants ;
                  Compte tenu des vues des Parties,
                 Fixe comme suit les dates d’expiration des délais pour le dépôt des
               pièces de la procédure écrite :
                 Pour le mémoire de l’Inde, le 13 septembre 2017 ;
                 Pour le contre-mémoire du Pakistan, le 13 décembre 2017 ;

               4

280                   jadhav (ordonnance 13 VI 17)

    Réserve la suite de la procédure.

   Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le treize juin deux mille dix-sept, en trois exemplaires,
dont l’un restera déposé aux archives de la Cour et les autres seront trans-
mis respectivement au Gouvernement de la République de l’Inde et au
Gouvernement de la République islamique du Pakistan.


                                                       Le président,
                                              (Signé) Ronny Abraham.
                                                          Le greﬃer,
                                             (Signé) Philippe Couvreur.




5

PRINTED IN FRANCE



                    ISSN 0074-4441
                    ISBN 978-92-1-157322-0

